DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0348470 to D’Ambrosio et al. (Ambrosio).
In reference to at least claim 1
Ambrosio teaches a blood pump assembly having a sensor and a sensor shield which discloses an optical sensor assembly (e.g. sensing assembly 1900, Fig. 9) for use in a blood pump assembly (e.g. blood pump assembly 101, Figs. 1-2, 8), the optical sensor assembly comprising: a visor having an inner surface and an outer surface (e.g. sensor visor 1922,2022,1222,1122, Figs. 9-12); a support jacket defining a cavity (e.g. jacket 2027, 1127, 1227 and sensor head 1121, 2021, 1221, Figs. 10-12), wherein the support jacket is in contact with the inner surface of the visor (e.g. jacket is in contact with the inner surface of the visor via contact made via glue, 1128, 2028, 1228, Figs. 10-12); an optical sensor having a first surface and a second surface (e.g. sensor 1020, 2020, Figs. 9-10), wherein the optical sensor is positioned within the cavity (e.g. sensor 1020, 2020, 1120, 1220 is positioned within the cavity, Figs. 9-12); and a silicone composition positioned within the cavity (e.g. layer 1120, 1202, Figs. 11-12; includes silicone, para. [0072]) , wherein the silicone composition coats the second surface of the optical sensor (e.g. layer 1120, 1202 coats a second surface of the sensor, Figs. 11-12, para. [0069], [0071]-[0073]).
In reference to at least claim 2
Ambrosio discloses wherein the visor inner surface is configured to be attached to a pump housing of a blood pump assembly (e.g. visor inner surface attached to pump housing, Fig. 8, para. [0066]).
In reference to at least claim 3
Ambrosio discloses wherein the visor inner surface is attached to the pump housing by an epoxy (e.g. visor inner surface attached to pump housing using an adhesive, epoxy, weld or other structure or material, Fig. 8, para. [0060],[0066]).
In reference to at least claim 4
Ambrosio discloses wherein the visor comprises a metal (e.g. visor composed of  a material including but not limited to stainless steel, para. [0013], [0058], [0067]).
In reference to at least claim 5
Ambrosio discloses wherein the metal is stainless steel (e.g. visor composed of  a material including but not limited to stainless steel, para. [0013], [0058], [0067]).
In reference to at least claim 6
Ambrosio discloses wherein the support jacket has an open end and a closed end, and wherein the open end of the support jacket is configured to be closed after the optical sensor is positioned within the cavity (e.g. optical sensor positioned in the cavity, Figs. 10-12).
In reference to at least claim 9
Ambrosio discloses wherein the silicone composition is a silicone gel (e.g. deposited…as a gel, para. [0015], [0070], [0072]).
In reference to at least claim 10
Ambrosio discloses wherein the silicone composition is configured to be cured within the cavity (e.g. deposited…as a gel and cured, para. [0015], [0070], [0072], also include gel or other material proximal the sensor membrane..can partially or fully fill the cavity, para. [0074]).
In reference to at least claim 11
Ambrosio discloses wherein the silicone composition is configured to protect the second surface of the optical sensor from damage due to forces exerted on the optical sensor when the blood pump assembly is used for percutaneous insertion into a patient (e.g. protect sensor from damage when pump assembly is inserted, abstract, para. [0069], [0070], [0072]-[0074]).
In reference to at least claim 12
Ambrosio discloses wherein the cavity is configured to accommodate an amount of the silicone composition selected to protect the optical sensor from damage due to forces exerted on the optical sensor during the percutaneous insertion of the blood pump assembly into a patient (e.g. protect sensor from damage when pump assembly is inserted, abstract, protects from damage due to flow of blood over the membrane, para. [0069], [0070], [0072]-[0074], [0076]).
In reference to at least claim 13
Ambrosio discloses wherein the optical sensor is a silicone optical sensor  (e.g. sensor 1020, 2020,1120,1220 Figs. 9-12 contains layer 1120, 1202 coats a silicon composition on the optical sensor, Figs. 11-12, para. [0069], [0071]-[0073]). 
In reference to at least claim 14
Ambrosio teaches a blood pump assembly having a sensor and a sensor shield which discloses a pump comprising a motor (e.g. blood pump motor 110, Figs. 1, 4-5, 8) and a rotor (e.g. impeller hub 113, Figs. 1,4-5,8, para. [0049]-[0050]) the rotor having at least one blade (e.g. impeller blade 140, Figs. 1,4-5,8, para. [0052], [0064],[0077]); a pump housing surrounding the at least one blade (e.g. blood pump housing component 103 surrounds the impeller blade, Figs. 1-2,5-6,8, impeller blade positioned at least in part in the blood pump housing component para. [0050], [0065], [0080]); a cannula extending distal of the pump housing (e.g. cannula assembly 102, Fig. 1, para. [0048], [0078]); an atraumatic extension extending distally from the cannula (e.g. atraumatic extension 108, Fig. 1, para. [0078]); and an optical sensor assembly (e.g. sensing assembly 1900, Fig. 9), wherein the optical sensor assembly comprises: a visor (e.g. sensor visor 1922,2022,1222,1122, Figs. 9-12); a support jacket defining a cavity (e.g. jacket 2027, 1127, 1227 and sensor head 1121, 2021, 1221, Figs. 10-12), an optical sensor (e.g. sensor 1020, 2020, Figs. 9-10) positioned within the cavity (e.g. sensor 1020, 2020, 1120, 1220 is positioned within the cavity, Figs. 9-12); and a silicone composition positioned within the cavity (e.g. layer 1120, 1202, Figs. 11-12; includes silicone, para. [0072]) , wherein the silicone composition coats the optical sensor (e.g. layer 1120, 1202 coats a second surface of the sensor, Figs. 11-12, para. [0069], [0071]-[0073]), and wherein the optical sensor assembly is attached to the pump housing by the visor (e.g. visor attached to pump housing, Fig. 8, para. [0066]). 
In reference to at least claim 15
Ambrosio discloses wherein the optical sensor is a silicone optical sensor  (e.g. sensor 1020, 2020,1120,1220 Figs. 9-12 contains layer 1120, 1202 coats a silicon composition on the optical sensor, Figs. 11-12, para. [0069], [0071]-[0073]). 
In reference to at least claim 16
Ambrosio discloses wherein the silicone composition comprises a mixture of a first silicone component, a plasticizer, and a second silicone component (e.g. mixture that includes a silicon oxide, oxide, metal, metal oxide, polymer or any other coating commonly used in the processing of MEMS, para. [0070]), and wherein the silicone composition has at least one of a desired viscosity, rigidity, lap shear, and tackiness (e.g. silicone layer can have a desired thickness based on the desired properties of the layer(s), para. [0070]).
In reference to at least claim 17
Ambrosio discloses wherein the silicone composition is configured to be cured within the cavity (e.g. deposited…as a gel and cured, para. [0015], [0070], [0072], also include gel or other material proximal the sensor membrane..can partially or fully fill the cavity, para. [0074]).
In reference to at least claim 18
Ambrosio discloses wherein the silicone composition is a silicone gel  (e.g. deposited…as a gel, para. [0015], [0070], [0072]).
In reference to at least claim 19
Ambrosio discloses wherein the silicone composition coats a measuring surface of the optical sensor (e.g. sensor membrane 2023, 1223, 1123 is coated with silicone thin layer 1102, 1202, Figs. 10-12, para. [0070], [0071]-[0073], [0076]). 
In reference to at least claim 20
Ambrosio discloses wherein the visor is attached to the pump housing by a glue (e.g. visor attached to pump housing using an adhesive, epoxy, weld or other structure or material, Fig. 8, para. [0060],[0066]).
In reference to at least claim 21
Ambrosio teaches a blood pump assembly having a sensor and a sensor shield which discloses a method of manufacturing an optical sensor assembly (e.g. sensing assembly 1900, Fig. 9) for use in a blood pump assembly (e.g. blood pump assembly 101, Figs. 1-2, 8), the method comprising: positioning an optical sensor within a support jacket (e.g. (e.g. sensor 1020, 2020, 1120, 1220 is positioned within positioned within a cavity defined by jacket 2027, 1127, 1227 and sensor head 1121, 2021, 1221, Figs. 10-12), wherein the support jacket defines a cavity (e.g. jacket 2027, 1127, 1227 and sensor head 1121, 2021, 1221 define a cavity, Figs. 10-12); positioning a silicone composition within the cavity (e.g. layer 1120, 1202, Figs. 11-12; includes silicone, para. [0072]) such that the silicone composition coats a surface of the optical sensor (e.g. layer 1120, 1202 coats a surface of the sensor, Figs. 11-12, para. [0069], [0071]-[0073]); curing the silicone composition (e.g. deposited…as a gel and cured, para. [0015], [0070], [0072]); contacting a portion of the support jacket with a visor (e.g. jacket is in contact with a sensor visor 1922,2022,1222,1122 via contact made via glue, 1128, 2028, 1228, Figs. 10-12); and attaching the visor to a pump housing of a blood pump (e.g. visor attached to pump housing using an adhesive, epoxy, weld or other structure or material, Fig. 8, para. [0060],[0066]).
In reference to at least claim 22
Ambrosio discloses wherein the silicone composition is configured to protect a measuring surface of the optical sensor (e.g. sensor membrane 2023, 1223, 1123 is coated with silicone thin layer 1102, 1202, Figs. 10-12, para. [0070], [0071]-[0073], [0076]) for use in a blood pump assembly from shear forces exerted on the optical sensor by blood during percutaneous insertion of the blood pump assembly into a patient (e.g. protect sensor from damage when pump assembly is inserted, abstract, para. [0069], [0070], [0072]-[0074]).
In reference to at least claim 23
Ambrosio discloses wherein the measuring surface is a diaphragm (e.g. sensor membrane 2023, 1223, 1123 is coated with silicone thin layer 1102, 1202, Figs. 10-12, para. [0070], [0071]-[0073], [0076], sensor membrane is preferably thin, para. [0054]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0348470 to D’Ambrosio et al. (Ambrosio).
In reference to at least claims 7-8
Ambrosio teaches a sensor assembly according to claim 1 and further discloses the transmission fiber being coated with a protective coating including a polymer such as a polyimide (e.g. para. [0055]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ambrosio to have the support jacket include a polymer such as a polyimide tube in order to yield the predictable result of providing the support jacket with a material that will provide protection to the transmission fiber. Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the support jacket out of polymer such as a polyimide tube, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07. 

Claim(s) 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0348470 to D’Ambrosio et al. (Ambrosio) in view of US 2018/0118939 to Zou and  US 2015/0018686 to Berar-Anderson et al. (Anderson).
In reference to at least claim 24
Ambrosio teaches a method according to claim 24 and further discloses making the silicone composition, wherein the method of making the silicone composition comprises: mixing a first silicone component and a plasticizer to form a first silicone mixture (e.g. mixture that includes a silicon oxide, oxide, metal, metal oxide, polymer or any other coating commonly used in the processing of MEMS, para. [0070]); mixing a second silicone component and the plasticizer to form a second silicone mixture (e.g. mixture that includes a silicon oxide, oxide, metal, metal oxide, polymer or any other coating commonly used in the processing of MEMS, para. [0070]); combining the first silicone mixture and the second silicone mixture to make the silicone composition (e.g. mixture that includes a silicon oxide, oxide, metal, metal oxide, polymer or any other coating commonly used in the processing of MEMS, para. [0070]) but does not explicitly teach vacuum degassing the silicone composition. It was well known in the art before the effective filing date of the invention to use a vacuum degassing for removing air as evidence by Zou (e.g. para. [0022]) or Anderson (e.g. para. [0017], [0020], [0058]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Ambrosio to include vacuum degassing the silicone composition in order to yield the predictable result of removing air bubbles from the composition and to cause the silicone composition to tightly adhere to the sensor surface. 
In reference to at least claim 25
Ambrosio discloses wherein the first silicone component comprises an activator (e.g. mixture that includes a silicon oxide, oxide, metal, metal oxide, polymer or any other coating commonly used in the processing of MEMS, para. [0070]). Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the first silicone component an activator, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07. 
In reference to at least claim 26
Ambrosio discloses wherein the second silicone component comprises a platinum- based catalyst (e.g. mixture that includes a silicon oxide, oxide, metal, metal oxide, polymer or any other coating commonly used in the processing of MEMS, para. [0070]). Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the second silicone component comprise a platinum-based catalyst, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07. 
In reference to at least claim 27
Ambrosio discloses a mixture that includes a silicon oxide, oxide, metal, metal oxide, polymer or any other coating commonly used in the processing of MEMS (e.g. para. [0070]). It would have been obvious to one having ordinary skill in the art at the time of the invention to make the plasticizer a silicone oil plasticizer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07. 
In reference to at least claim 28
Ambrosio discloses wherein the first silicone component, the second silicone component, and the plasticizer are biocompatible (e.g. mixture that includes a silicon oxide, oxide, metal, metal oxide, polymer or any other coating commonly used in the processing of MEMS, para. [0070]).
In reference to at least claim 29
Ambrosio discloses wherein the first silicone component is a different material than the plasticizer (e.g. mixture that includes a silicon oxide, oxide, metal, metal oxide, polymer or any other coating commonly used in the processing of MEMS, para. [0070]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0406001 to Tao et al. which teaches a double thermoform cannula. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792